Frankenthaler, J.
It appears without contradiction that Carroll was separated from, the competitive civil service for a period of almost four years. Under these circumstances his date of original appointment in the service must be deemed to be November 8, 1929. (Matter of O’Dea v. Delaney, 241 App. Div. 844; Matter of Weiher v. Greene, 239 id. 652.) (See, also, Koso v. Greene, 260 N. Y. 491.) The petitioner Mullane was accordingly entitled to be retained in the service in preference to Carroll. This motion for a peremptory order of mandamus is granted. Settle order.